DETAILED ACTION

This office action is in regards to a continuing application filed August 10, 2018 to PCT/US2017/017311 filed February 10, 2017 and claiming priority to provisional application 62/293,892 filed February 11, 2016.  Claims 1-20 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 13 and 15 are objected to because of the following informalities:  The claims are missing the period (.) at the end of the claim.   Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  In lines 2, the phrase “20 Pa•s to 1000 at 25°C 12 sec-1” may be suggested to read “20 Pa•s to 1000 Pa•s at 25°C at a shear rate of 12 sec-1”.   Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  at the end of line 2, “Mpa” may be suggested to read “MPa”.  Appropriate correction is required.
Applicant is advised that should claim 12 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claims 1 and 8, the claims recite the limitation "elastomeric composition" in claim 1, last line in limitations a-d and in claim 8, line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-7 and 9-20 are rejected due to their dependence on claim 1.
Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claims 12-16, the claims recite the limitation "heat curable elastomeric composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are parts of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). It may be suggested to replace in line 5, the phrase “polybutadiene, (meth)acrylate” with “polybutadiene, and (meth)acrylate”.   Claims 2-20 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burdzy et al. (WO 2012/149091 A1).
Burdzy et al. disclose a curable elastomeric sealant compositions comprising (a) about 50-99 wt.% of a crosslinkable elastomeric oligomer such as polyisobutylene diacrylate; (b) about 1 to 30 wt.% of a glassy monomer; (c) about 0 to 30 wt.% of a rubbery monomer; (d) about 0.01 to 10 wt.% of an initiator or crosslinking agent; (e) about 0 to 5 wt.% of a catalyst; (f) about 0 to 70 wt.% of a filler; (g) about 0 to 15 wt.% of an antioxidant; (h) about 0 to 15 wt.% of a reaction modifier; (i) about 0 to 15 wt% of an adhesion promoter; (j) about 0 to 70 wt.% of a rheology modifier; and (k) about 0 to 1.0 wt.% of a coloring agent [Abstract; 0025, 0028, 0030-0034, 0050, 0065; Examples].  Burdzy et al. disclose the crosslinkable elastomeric oligomer (a) of polyisobutylene diacrylate polymer with acrylate moieties at each end [0028, 0065; Examples] corresponding to limitation (a) of the instant claim.  Burdzy et al. disclose the glassy and rubbery monomers (b and c, respectively above) such as isobornyl (meth)acrylate, isooctyl (meth)acrylate, isodecyl (meth)acrylate, and n-lauryl (meth)acrylate [0029-0031; Tables p20-54] corresponding to limitation (b) of the instant claim.  Burdzy et al. disclose free radical heat cure initiators (d) such as peroxy materials, e.g., peroxides, hydroperoxides, and peresters as well as azonitrile compounds [0033-0034] corresponding to limitation (c) of the instant claim. Burdzy et al. disclose treated 
Burdzy et al. do not disclose an exemplified embodiment with a free radical heat cure initiator but Burdzy et al. do disclose the weight range of free radical heat cure initiators and suitable free radical heat cure initiators [0033].  A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982). A reference must be considered for everything it teaches by way of technology. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985).
In regards to claims 2 and 17, Burdzy et al. disclose (a) about 50-99 wt.% of a crosslinkable elastomeric oligomer such as polyisobutylene diacrylate [0050, 0065].
In regards to claim 3, Burdzy et al. disclose the polyisobutylene diacrylate comprises a molecular weight of about 1,000 to 1,000,000 [0065].
In regards to claim 4, Burdzy et al. disclose (b) about 1 to 30 wt.% of a glassy (meth)acrylate monomer and/or (c) about 0 to 30 wt.% of a rubbery (meth)acrylate monomer such as isobornyl (meth)acrylate, isooctyl (meth)acrylate, isodecyl (meth)acrylate, and n-lauryl (meth)acrylate [0029-0031; Tables p20-54].
In regards to claim 5, Burdzy et al. disclose (d) about 0.01 to 10 wt.% of an initiator or crosslinking agent free radical heat cure initiators (d) such as peroxy materials, e.g., peroxides, hydroperoxides, and peresters as well as azonitrile compounds [0033-0034].
In regards to claim 7, Burdzy et al. disclose silicas surface treated with an acrylate or methacrylate and silanes (e.g., AEROSIL products) [0040, 0044-0045] and (meth)acrylate silane treated H30RY by Wacker in the Examples 1-44. 
In regards to claim 8, Burdzy et al. disclose additives such as (g) about 0 to 15 wt.% of an antioxidant; (h) about 0 to 15 wt.% of a reaction modifier; (i) about 0 to 15 wt% of an adhesion promoter; (j) about 0 to 70 wt.% of a rheology modifier; and (k) about 0 to 1.0 wt.% of a coloring agent [Abstract;0041-0050; Examples].
In regards to claim 9, Burdzy et al. disclose the uncured viscosity of the composition of 10,000 to 1,000,000 cps at 25°C (i.e., 10 to 1,000 Pa•s) [0054]. 
In regards to claims 10-11, since Burdzy et al. teaches substantially identical polyisobutylene, isobornyl acrylate, isooctyl acrylate, a free radical heat cure initiator (peroxy materials), (meth)acrylate silane treated silica, additives therefore limitations (a)-(e) as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Burdzy et al. will be the same as claimed (i.e., a cure time of from 95 to 242 seconds and an injection time of 32 to91 seconds at 140°C). If there is any difference between the product of Burdzy et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claims 12, 19, and 20, Burdzy et al. disclose curing the heat curable elastomeric composition [0055, 0059-0062; Examples] and forming articles such as seals and gaskets [0057-0062]..
In regards to claims 13-16, Burdzy et al. disclose a tensile strength (claim 13) of about 100 psi to about 2000 psi (i.e., 0.7 to 13.8 MPa), preferably 500 psi to 1000 psi (i.e., 3.4 to 6.9 MPa); a modulus at 100% (claim 14) of 118 to 824 psi (i.e., 0.8 to 5.7 Mpa); an elongation at break (claim 15) of about 10% to about 1000%, preferably 100% to 500%; and a compression set after 24 hours (claim 16) of 3 to 25% [0055; Examples 1-44]. 
In regards to claim 18, Burdzy et al. disclose the initiator can be a combination of ingredients using the heat cure initiator to produce free radicals at the desired elevated temperature conditions and photoinitiators to enhance the rapidity of the curing process when exposed to electromagnetic radiation [0025, 0033-0038].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burdzy et al. (WO 2012/149091 A1) in view of Schuft et al. (US 2010/0065210 A1). 
The rejection of Claim 1 is adequately set forth in Paragraph 12 above and is incorporated herein by reference.

Burdzy et al. do disclose free radical heat cure initiators (d) such as peroxy materials, e.g., peroxides, hydroperoxides, and peresters as well as combinations [0033]. Schuft et al. disclose adhesive and sealant compositions comprising acrylates and wherein the acrylate component is activated for curing by a peroxide component [0056]. Schuft et al. disclose one or more of the peroxides may be combined such as benzoyl peroxide and 1,1-di(tert-amylperoxy)cyclohexane [0056].  One of ordinary skill in the art would find obvious to select the peroxides of Schuft et al. for the peroxides of Burdzy et al. to initiate heat curing of the acrylates of the elastomeric sealant compositions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RONALD GRINSTED/Examiner, Art Unit 1763